June 30, 2021


                                                         Supreme Court

                                                         No. 2020-33-Appeal.
                                                         (PB 11-1922)



   Commerce Park Realty, LLC, et al.     :

                    v.                   :

   HR2-A Corp. as General Partner of     :
    HR2-A Limited Partnership et al.




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email:      opinionanalyst@courts.ri.gov,     of     any
                typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                       Supreme Court

                                                       No. 2020-33-Appeal.
                                                       (PB 11-1922)



 Commerce Park Realty, LLC, et al.    :

                 v.                   :

 HR2-A Corp. as General Partner of    :
  HR2-A Limited Partnership et al.

            Present: Suttell, C.J., Goldberg, Robinson, and Long, JJ.

                                 OPINION

      Justice Goldberg, for the Court.       The case before us involves complex

and protracted litigation surrounding usurious loans between commercial

borrowers and lenders. This opinion is one of two companion cases issued today.

      In the first appeal (No. 19-468-A.) (the RFP defendants’ appeal), defendants

HR2-A Corp., HR4-A Corp., MR4A-JV Corp., and Realty Financial Partners

(collectively, RFP defendants) appealed from the grant of partial summary

judgment in favor of plaintiffs Commerce Park Realty, LLC; Commerce Park

Properties, LLC; Commerce Park Commons, LLC; Commerce Park Associates 4,

LLC; and Receiver Matthew McGowan—appointed Permanent Receiver on

February 20, 2013, for the four above-referenced limited liability companies

(collectively, receivership plaintiffs), and also in favor of plaintiffs Commerce


                                       -1-
Park Associates 11, LLC; Dartmouth Commons, LLC; Warwick Village, LLC;

Universal Properties Group, Inc.; Nicholas E. Cambio, individually and as Trustee

of the Nicholas E. Cambio, Roney A. Malafronte, and Vincent A. Cambio Trust;

and Vincent A. Cambio (collectively, Cambio plaintiffs). That grant of partial

summary judgment declared that a series of loans made by the RFP defendants

carrying interest rates ranging from 26 percent to 36 percent per annum were

usurious and null and void. This Court affirmed the decision of the trial justice and

denied and dismissed the RFP defendants’ appeal. See Commerce Park Realty,

LLC v. HR2-A Corp., No. 19-468-A., 2021 WL ____, ___A.3d___ (R.I., filed

June 30, 2021).

      The second appeal (No. 20-33-A.), addressed herein, flows from the trial

justice’s grant of summary judgment and is a cross-appeal by the Cambio

plaintiffs, seeking review of secondary determinations made by the Superior Court

that coincided with the finding that the loans were usurious. For the reasons set

forth in this opinion, we affirm the judgment of the Superior Court.

                                Facts and Travel1

      The genesis of this complex commercial-loan saga is a series of loans issued

by RFP defendants HR2-A Corp. and HR4-A Corp. to receivership plaintiffs and


1
  A detailed discussion of the underlying case is recited in the companion case,
Commerce Park Realty, LLC v. HR2-A Corp., No. 19-468-A., 2021 WL ____,
___A.3d___ (R.I., filed June 30, 2021), and need not be repeated herein.
                                        -2-
Cambio plaintiffs beginning in 1997.2 The loans were secured by mortgages over

hundreds of acres of property owned by receivership plaintiffs located in West

Greenwich, East Greenwich, and Coventry, Rhode Island.3 The loans were not

repaid.

      On April 11, 2011, RFP defendants exercised their right to demand payment

on the loans. Three days before the demand, however, receivership plaintiffs and

Cambio plaintiffs filed a Superior Court verified complaint against RFP

defendants, seeking, inter alia, judgment against RFP defendants for violation of

G.L. 1956 § 6-26-2, Rhode Island’s usury statute.4       This litigation has been

pending ever since.

      In October through December 2014, cross-motions for partial summary

judgment on a number of issues were filed by all parties. Primarily, the parties

sought a declaration as to whether certain loans at issue were usurious.        In

conjunction with those motions, RFP defendants sought a declaratory ruling on


2
  The receivership plaintiffs did not enter into receivership until 2013. We
nonetheless refer to them as “receivership plaintiffs” throughout this opinion for
ease of reference.
3
  The loans were for the development of the so-called “Centre of New England
project,” which comprises retail, restaurant, hotel, multifamily residential, light
industrial, and mixed-use developments.
4
  On April 20, 2011, this case was removed to the United States District Court for
the District of Rhode Island. On September 18, 2013, the case was remanded back
to the Superior Court.
                                       -3-
usury claim entitlement, that, if certain loans were deemed usurious, Cambio

plaintiffs were not entitled to disgorgement payments under § 6-26-4(c)—the

statute penalizing usurious contracts (the RFP entitlement motion).5 Following

hearings on the cross-motions for summary judgment and the RFP entitlement

motion, the trial justice issued a written decision on June 19, 2019. Judgment

entered on September 19, 2019, and Cambio plaintiffs timely appealed.

      Additional facts are set forth infra as necessary to the issues relevant to this

appeal.

                               Standard of Review

      “[T]his Court reviews a grant of summary judgment de novo.” Ballard v.

SVF Foundation, 181 A.3d 27, 34 (R.I. 2018) (quoting Sullo v. Greenberg, 68

A.3d 404, 406 (R.I. 2013)). “Examining the case from the vantage point of the

trial justice who passed on the motion for summary judgment, we view the

evidence in the light most favorable to the nonmoving party[.]” Id. (brackets

omitted) (quoting Sullo, 68 A.3d at 406). If we determine that “there are no

genuine issues of material fact and that the moving party is entitled to judgment as

a matter of law, we will affirm the judgment.” Id. (brackets omitted) (quoting

Sullo, 68 A.3d at 407). “Although summary judgment is recognized as an extreme

remedy, to avoid summary judgment the burden is on the nonmoving party to

5
  The RFP entitlement motion was structured as a summary-judgment motion and
sought dismissal of Cambio plaintiffs’ claims for compensatory damages.
                                        -4-
produce competent evidence that proves the existence of a disputed issue of

material fact.” Id. (brackets and deletion omitted) (quoting Sullo, 68 A.3d at 407).

“In the absence of a credible showing of the existence of material facts, summary

judgment is warranted.” Id.

                                     Analysis

      On appeal, Cambio plaintiffs submit four assignments of error: (1) the trial

justice erred in concluding that Cambio plaintiffs were not entitled to disgorgement

payments on certain usurious loans; (2) the trial justice erred in dismissing Cambio

plaintiffs’ claims for punitive damages concerning certain usurious loans; (3) the

trial justice erred in allowing RFP defendants to seek and obtain summary

judgment on counts that were previously stayed; and (4) the trial justice misapplied

the statute of limitations to Cambio plaintiffs’ claims for criminal usury under G.L.

1956 § 9-1-2. We address each contention in turn.

                                    The Loans

      On December 11, 2000, RFP defendants, receivership plaintiffs, and Cambio

plaintiffs executed loan documents, two of which were backdated to August 1,

2000, for the amounts of $14,320,000 ($14 million loan) and $7,599,333

($7 million loan), respectively.   The Cambio plaintiffs were named borrowers

along with receivership plaintiffs on the $14 million loan and were guarantors of

the $7 million loan. As of August 1, 2000, RFP defendants began charging a 36-


                                        -5-
percent effective annual interest rate on the $14 million loan and a 26-percent

effective annual interest rate on the $7 million loan. On December 11, 2000, and

March 28, 2003, RFP defendants issued additional loans in the principal amounts

of $4,300,000 ($4.3 million loan) and $350,000 ($350K loan) and charged interest

rates of approximately 23 percent.

      The $14 million loan and $7 million loan were declared usurious by the trial

justice, and we affirmed that decision today. See Commerce Park Realty, LLC,

No. 19-468-A., 2021 WL ____, ___A.3d at___.            For purposes of Cambio

plaintiffs’ appeal of the dismissal of the disgorgement claims, we are concerned

only with the $14 million loan.

                   Disgorgement Under G.L. 1956 § 6-26-4(c)

      In November 2014, three years after the commencement of this action, RFP

defendants filed the RFP entitlement motion for summary judgment on Cambio

plaintiffs’ claims seeking money damages related to the $14 million loan and $7

million loan (the disgorgement claims).6

      In her June 19, 2019 decision, the trial justice correctly determined that,

under the plain and unambiguous language of § 6-26-4(c), only a named borrower


6
  At oral argument on May 7, 2021, Cambio plaintiffs explicitly waived their
disgorgement claim under the $7 million loan, conceding that they are not named
borrowers on that loan. Accordingly, we confine our review of this issue to
whether Cambio plaintiffs are entitled to disgorgement payments under the $14
million loan.
                                       -6-
who made payments on a usurious loan is entitled to disgorgement payments—i.e.,

compensatory damages under the usury statute. The trial justice granted the RFP

entitlement motion, in part,7 concluding that because Cambio plaintiffs did not

make any payments under the $14 million loan and were not listed as borrowers on

the $7 million loan, they were not entitled to disgorgement payments.

      On appeal, Cambio plaintiffs contend that the trial justice incorrectly

interpreted § 6-26-4(c) and, as a result, erroneously dismissed Cambio plaintiffs’

disgorgement claims. We are therefore confronted with a question of statutory

interpretation.

      Section 6-26-4(c) reads:

             “Nothing contained in this section shall affect the rights,
             duties or liabilities of any persons acting under the
             provisions of title 19, and if the borrower shall, either
             before or after suit, make any payment on the contract,
             either of principal or interest, or of any part of either, and
             whether to the lender or to any assignee, endorsee, or
             transferee of the contract, the borrower shall be entitled
             to recover from the lender the amount so paid in an
             action of the case. Receipts shall be given whenever
             payments are made of either principal or interest.”
             (Emphasis added.)

This provision of the usury statute allows for recovery of damages in the event that

a contract is found to violate the usury statute.

7
  In the RFP entitlement motion, RFP defendants also sought summary judgment
on Cambio plaintiffs’ claim seeking damages relating to the $4.3 million loan. The
trial justice denied summary judgment on that claim because no party had yet
moved to find the $4.3 million loan usurious.
                                          -7-
      The Cambio plaintiffs assert that the word “borrower” in § 6-26-4(c) should

be read to include all borrowers on a usurious loan and that, upon any payment on

a usurious loan, reimbursement is due to “borrowers” generally, not just the

borrowers who actually made payment. In other words, Cambio plaintiffs submit

that, under § 6-26-4(c), so long as one named borrower makes a payment on a

usurious loan, all named borrowers may share in the disgorgement payments. We

reject this contention.

      This Court conducts de novo review of questions of statutory interpretation.

Iselin v. Retirement Board of Employees’ Retirement System of Rhode Island, 943

A.2d 1045, 1049 (R.I. 2008). “It is well settled that when the language of a statute

is clear and unambiguous, this Court must interpret the statute literally and must

give the words of the statute their plain and ordinary meanings.” Accent Store

Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I. 1996).8

Moreover, “[i]n matters of statutory interpretation our ultimate goal is to give

effect to the purpose of the act as intended by the Legislature.” Webster v.

Perrotta, 774 A.2d 68, 75 (R.I. 2001). “The Legislature is presumed to have

intended each word or provision of a statute to express a significant meaning, and


8
  Conversely, when confronted with an ambiguous statute, this Court employs
principles of statutory construction and examines the statute in its entirety in order
to discern “the intent and purpose of the Legislature.” State v. Peterson, 722 A.2d
259, 264 (R.I. 1998) (quoting In re Advisory to the Governor (Judicial Nominating
Commission), 668 A.2d 1246, 1248 (R.I. 1996)).
                                         -8-
the Court will give effect to every word, clause, or sentence, whenever possible.”

State v. Clark, 974 A.2d 558, 571 (R.I. 2009) (brackets omitted) (quoting State v.

Bryant, 670 A.2d 776, 779 (R.I. 1996)).

      After applying this well-settled statutory framework, we are of the opinion

that § 6-26-4(c) contains no ambiguity and, therefore, we apply the language of the

statute in accordance with its plain and ordinary meaning. Section 6-26-4(c)

dictates that “if the borrower shall * * * make any payment on the contract, either

of principal or interest, * * * the borrower shall be entitled to recover from the

lender the amount so paid in an action of the case.”          Upon review of this

phraseology, we conclude that this provision postulates two threshold requirements

for a party to be entitled to disgorgement payments: (1) the party must be a named

“borrower” on the usurious loan, and (2) that named borrower must “make any

payment” to the lender—irrespective of whether value is rendered directly or

indirectly. See id. If both of these conditions are met, the borrower is “entitled to

recover from the lender the amount so paid[.]” See id.

      Thus, our analysis is straightforward. It is undisputed that Cambio plaintiffs

were co-borrowers with receivership plaintiffs only on the $14 million loan, but

they were not co-payors. The Cambio plaintiffs did not make any payment—




                                          -9-
directly or indirectly—on the $14 million loan.9 Nor do they contend otherwise

before this Court. Simply put, Cambio plaintiffs may not receive reimbursement

for payments that were never made; nor should Cambio plaintiffs and receivership

plaintiffs be accorded equal treatment when the evidence clearly demonstrates that

only receivership plaintiffs made usurious payments to RFP defendants. See

discussion supra at footnote 9. We therefore conclude that because there is no

evidence in the record of a payment made by Cambio plaintiffs in accordance with

§ 6-26-4(c)—a factual predicate in this instance—there is no “amount so paid” for

them to recover. See § 6-26-4(c).

      Adopting Cambio plaintiffs’ proposed interpretation of the statute would

require us to “broaden statutory provisions by judicial interpretation[,]” which this


9
  In the Superior Court, RFP defendants produced detailed records identifying each
transaction pertaining to the $14 million loan, including a schedule of payments,
summary of payments, and schedule of escrow payments. The Cambio plaintiffs
did not contest that this production of documents outlined each payment made on
the $14 million loan. The trial justice found that these documents show that
receivership plaintiffs made payments to RFP defendants on the $14 million loan
mostly through sale and financing transactions with third parties. Specifically,
third parties would make payments to RFP defendants in exchange for the
conveyance of land owned by one or more receivership plaintiff. In consideration
of the payments made by third parties to RFP defendants for the various parcels of
land, RFP defendants released their mortgage on those parcels and credited the
payment towards receivership plaintiffs’ total indebtedness. As such, receivership
plaintiffs rendered value to RFP defendants through transactions involving real
estate conveyances. The Cambio plaintiffs do not contend that the trial justice
erred in determining that these transactions constituted payments under § 6-26-
4(c). Significantly, Cambio plaintiffs were not credited with any of these
payments because they did not own any of the real estate that was being conveyed.
                                        - 10 -
Court steadfastly declines to do “unless such interpretation is necessary and

appropriate in carrying out the clear intent or defining the terms of the statute.”

Iselin, 943 A.2d at 1049, 1050 (quoting State v. Santos, 870 A.2d 1029, 1032 (R.I.

2005)). The language of § 6-26-4(c) plainly shows that the Legislature assigned

the right to recover disgorgement payments to those borrower(s) who made

payments. The Cambio plaintiffs, who paid nothing toward the $14 million loan,

simply do not meet the requirements set forth in § 6-26-4(c) to recover

disgorgement payments.

      This conclusion is harmonious with the public policy behind Rhode Island’s

usury statute, which is to protect the borrower. See NV One, LLC v. Potomac

Realty Capital, LLC, 84 A.3d 800, 809 (R.I. 2014) (declaring the public policy

behind Rhode Island’s usury statute: “For protection of the borrower, it is

incumbent upon the lender to ensure full compliance with the provisions for

maximum rate of interest, and * * * anything short of full compliance renders the

transaction usurious and void.”).

      We therefore affirm the trial justice’s grant of summary judgment in favor of

RFP defendants on Cambio plaintiffs’ disgorgement claims.

                                Punitive Damages

      After ruling that Cambio plaintiffs are not entitled to disgorgement payments

(i.e., compensatory damages) under the usury statute, the trial justice necessarily


                                       - 11 -
concluded that they could not maintain a claim for punitive damages, which must

be supported by an award of compensatory damages. On appeal, Cambio plaintiffs

assert that, because the trial justice erroneously ruled that they were not entitled to

disgorgement payments, she likewise erroneously ruled that they were not entitled

to seek punitive damages against RFP defendants under the usury statute.

      “This Court has repeatedly declared that punitive damages are severely

restricted under Rhode Island law.” Mark v. Congregation Mishkon Tefiloh, 745

A.2d 777, 779 (R.I. 2000). “The standard in Rhode Island for imposing punitive

damages is rigorous and will be satisfied only in instances wherein a defendant’s

conduct requires deterrence and punishment over and above that provided in an

award of compensatory damages.” Id. (quoting Palmisano v. Toth, 624 A.2d 314,

318 (R.I. 1993)).

      An award of punitive damages is in addition to an award of compensatory

damages; thus, the trial justice properly determined that punitive damages must be

supported by an award of compensatory damages. Because we affirm the trial

justice’s determination that Cambio plaintiffs do not meet the requirements set

forth in § 6-26-4(c) to recover disgorgement payments, we also affirm her




                                         - 12 -
dismissal of Cambio plaintiffs’ claims for punitive damages, as those claims fail as

a matter of law.10

                                  The Stayed Counts

         In June 2014, more than three years after the filing of the original complaint,

Cambio plaintiffs and receivership plaintiffs jointly filed a motion to amend their

respective claims. The proposed amended complaint contained fifty-three causes

of action—forty-one counts brought by Cambio plaintiffs and twelve brought by

receivership plaintiffs.11

         In September 2014, the trial justice entered a scheduling order, which

permitted certain counts of the amended complaint to proceed to resolution and

stayed the remaining counts pending final adjudication of the permitted counts. On

December 15, 2017, the trial justice entered another scheduling order, which

further modified the bifurcated counts of the amended complaint: That order

identified the active counts under which litigation was allowed to proceed, the

stayed counts, and those counts that were subject to expedited discovery. Notably,




10
   We note, however, that Counts XXXII, XXXIII, and XXXIV, brought under the
Racketeer Influenced and Corrupt Organizations Act, G.L. 1956 chapter 15 of title
7 (the RICO counts), remain active in this litigation; to the extent punitive damages
are allowed, Cambio plaintiffs’ claims for punitive damages on the RICO counts
remain viable.
11
     This constituted the fifth amended complaint.
                                          - 13 -
this later scheduling order permitted some of the stayed counts set forth in the

previous scheduling order to proceed to litigation.

      On appeal, Cambio plaintiffs assert that, in her June 19, 2019 decision, the

trial justice erroneously ruled on certain counts of the amended complaint that had

been stayed. The Cambio plaintiffs assign error to the trial justice’s ruling on four

counts that were stayed pursuant to the December 15, 2017 scheduling order—

three counts seeking a constructive trust on the usurious loans (Counts XLIII,

XLIV, and XLV) and one count alleging unlawful foreclosure on the Centre of

New England property (Count LIII).12

      At oral argument, and to their credit, Cambio plaintiffs conceded that these

stayed counts would not be viable were this Court to uphold the trial justice’s

ruling on the disgorgement claims—as we have done herein—because they are

inextricably linked to the disgorgement claims. We agree with Cambio plaintiffs’

concession; however, we nonetheless proceed to address the merits of this claim.

      As to Cambio plaintiffs’ claims for a constructive trust, “the underlying

principle of a constructive trust is the equitable prevention of unjust enrichment of


12
   The trial justice’s June 19, 2019 decision denied RFP defendants’ motion for
summary judgment on Cambio plaintiffs’ Count XXXI (punitive damages in
relation to the $4 million loan) and Counts XXXII, XXXIII, and XXXIV (the
RICO counts), which were stayed pursuant to the December 15, 2017 scheduling
order. Because the trial justice ruled in favor of Cambio plaintiffs on these claims,
they do not press the reversal of the ruling on the RICO counts; however, they
acknowledge that Count XXXI should not have been ruled upon.
                                        - 14 -
one party at the expense of another in situations in which legal title to property was

obtained by fraud or in violation of a fiduciary or confidential relationship.”

Dellagrotta v. Dellagrotta, 873 A.2d 101, 111 (R.I. 2005) (brackets omitted)

(quoting Renaud v. Ewart, 712 A.2d 884, 885 (R.I. 1998) (mem.)). Here, there can

be no unjust enrichment on the part of RFP defendants at the expense of Cambio

plaintiffs because Cambio plaintiffs made no payments, nor did they transfer legal

title to any property, to RFP defendants. If a constructive-trust remedy were to

exist in this case, it would exist only for those who rendered payment to RFP

defendants and were entitled to damages. Therefore, the conclusion that Cambio

plaintiffs are not entitled to damages under § 6-26-4(c) is dispositive of their

claims for a constructive trust.

      The same holds true for Cambio plaintiffs’ claim for unlawful foreclosure.

The Cambio plaintiffs were not the owners of the property within the Centre of

New England that was subject to foreclosure; at all relevant times, receivership

plaintiffs were the record title owners of the property that was encumbered by

mortgages subject to RFP defendants’ loans. The Cambio plaintiffs therefore may

not assert an unlawful-foreclosure claim because they do not own any of the real

estate involved.   See Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069, 1088

(R.I. 2013) (noting the differences between legal title and equitable title and

holding that those with legal title have the right to foreclose on property).


                                         - 15 -
      Although the trial justice’s ruling on the stayed counts may not have been

the best practice, we are of the opinion that any potential procedural error was

harmless in consideration of practicality and judicial economy.13 Because Cambio

plaintiffs’ claims for a constructive trust and unlawful foreclosure are necessarily

connected to their disgorgement claims—which we hold were properly

dismissed—they fail as a matter of law. A reversal of the trial justice’s decision

on these counts would only result in undue delay and expense in litigating legally

unsustainable claims. We therefore affirm the trial justice’s grant of summary

judgment on these counts14

                  Causes of Action under § 9-1-2 and § 6-26-3

      In Counts XXXVII through XL of the amended complaint, Cambio

plaintiffs alleged that RFP defendants knowingly and willfully violated the usury

statute, such that they are entitled to recover damages pursuant to § 9-1-2 for RFP




13
  We pause to note that the fifty-three counts in the fifth amended complaint were
designated by Roman numerals—a singular challenge made further complicated by
the kitchen-sink variety of the claims.
14
   We likewise affirm the trial justice’s denial of summary judgment on Count
XXXI (punitive damages in relation to the $4 million loan) and Counts XXXII,
XXXIII, and XXXIV (the RICO counts), discussed supra at footnote 12, as Cambio
plaintiffs should be afforded an opportunity to address those counts on the merits.
                                       - 16 -
defendants’ violation of the criminal usury statute.15 The RFP defendants moved

for summary judgment on these claims based on the ten-year statute of limitations

for claims brought under § 9-1-2, and the trial justice granted their motion on those

counts.

      The trial justice concluded that Cambio plaintiffs’ § 9-1-2 causes of action

accrued when the parties executed the $14 million loan and $7 million loan in

December 2000. Because the complaint was filed in the Superior Court on April 8,

2011, the trial justice determined that the statute of limitations for Cambio

plaintiffs’ § 9-1-2 claims had expired.

      On appeal, Cambio plaintiffs assert that the trial justice erred in applying the

ten-year statute of limitations and by failing to address the continuing tort

doctrine.16 They assert that the crime of usury existed beyond the day that the


15
  General Laws 1956 § 9-1-2, entitled “Civil liability for crimes and offenses[,]”
provides, in pertinent part:

             “Whenever any person shall suffer any injury to his or
             her person, reputation, or estate by reason of the
             commission of any crime or offense, he or she may
             recover his or her damages for the injury in a civil action
             against the offender, and it shall not be any defense to
             such action that no criminal complaint for the crime or
             offense has been made[.]”
16
   “The ‘continuing tort doctrine’ provides that, in certain tort cases involving
continuous or repeated injuries, the statute of limitations accrues upon the date of
the last injury and that the plaintiff may recover for the entire period of the
defendant’s negligence * * *.” 54 C.J.S. Limitations of Actions § 222 at 270.
                                          - 17 -
usurious documents were executed because RFP defendants engaged in multiple

acts of charging usurious interest rates under the $14 million loan and $7 million

loan, including RFP defendants’ April 2011 demand for usurious interest

payments.

       Fatal to Cambio plaintiffs’ challenge is the fact that they did not raise this

argument to the trial justice. The RFP defendants moved for summary judgment

on Cambio plaintiffs’ § 9-1-2 claims in a supplemental memorandum in support of

the RFP entitlement motion filed on January 9, 2015. The record reveals that

Cambio plaintiffs filed two separate responses to RFP defendants’ supplemental

memorandum, neither of which addressed the statute of limitations argument

concerning those claims; nor do we discern anything in the record from Cambio

plaintiffs concerning the continuing tort doctrine.17 We have consistently declared

that “[t]his Court * * * staunchly adhere[s] to the ‘raise-or-waive’ rule.” Rohena v.

City of Providence, 154 A.3d 935, 938 (R.I. 2017). Thus, “[i]t is well settled that a

litigant cannot raise an objection or advance a new theory on appeal if it was not

17
  At oral argument, this Court inquired as to whether Cambio plaintiffs properly
preserved this argument for appeal. Unable to provide an answer, counsel for
Cambio plaintiffs agreed to submit to this Court evidence that the issue was
preserved; to no avail—counsel failed to produce any evidence that this argument
was raised to the trial justice. Because Article I, Rule 17(a)(4) of the Supreme
Court Rules of Appellate Procedure places the burden on the appellant to prepare
an appendix containing “[a]ny other part of the record * * * to which the party
wishes to direct the particular attention of the Supreme Court[,]” “[w]e will not
search the record to substantiate that which a party alleges.” Riley v. Stone, 900
A.2d 1087, 1098 n.14 (R.I. 2006).
                                        - 18 -
raised before the trial court.” Id. (quoting State v. Bido, 941 A.2d 822, 828-29 (R.I.

2008)). Consequently, this argument is not properly before us.

      Nonetheless, our review of the complaint leads us to the same conclusion as

the trial justice. The Cambio plaintiffs allege that RFP defendants knowingly and

willfully violated the criminal usury statute when they “charged retroactive interest

at usurious rates[.]” However, they argued in the Superior Court that the conduct

supporting these allegations occurred in December 2000. Specifically, Cambio

plaintiffs asserted that they were seeking relief for “the violation of * * * § 6-26-3

that occurred when the RFP [d]efendants knowingly and willfully charged usurious

interest retroactively from the December 11, 2000 closing(s) on the [$14 million

loan and $7 million loan] and their knowing and willful backdating of the loan

documents for these loans.” We are satisfied that the predicate conduct upon

which Cambio plaintiffs relied in asserting their § 9-1-2 claims occurred in

December 2000, when RFP defendants executed the loan documents at issue that

backdated and charged the retroactive usurious interest rates.

      The provision setting forth the statute of limitations for civil actions,

including those brought pursuant to § 9-1-2, plainly states, “[e]xcept as otherwise

specially provided, all civil actions shall be commenced within ten (10) years next

after the cause of action shall accrue, and not after.” Section 9-1-13(a). Because

the cause of action accrued in December 2000, and the complaint was not filed


                                        - 19 -
until April 2011, Cambio plaintiffs’ claims under § 9-1-2 are barred by the ten-year

statute of limitations set forth in § 9-1-13(a).

                                      Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The papers in this case shall be returned to the Superior Court.



      Justice Lynch Prata did not participate.




                                          - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Commerce Park Realty, LLC, et al. v. HR2-A Corp.
Title of Case                        as General Partner of HR2-A Limited Partnership et
                                     al.
                                     No. 2020-33-Appeal.
Case Number
                                     (PB 11-1922)

Date Opinion Filed                   June 30, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Long, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Sarah Taft-Carter

                                     For Plaintiffs:

                                     Brian LaPlante, Esq.
                                     R. Thomas Dunn, Esq.
                                     Richard G. Riendeau, Esq.
                                     Michael J. Jacobs, Esq.
                                     Thomas M. Dickinson, Esq.
Attorney(s) on Appeal
                                     John O. Mancini, Esq.
                                     Nicole M. Matteo, Esq.
                                     Matthew J. McGowan, Esq.
                                     For Defendants:

                                     Robert D. Wieck, Esq.
                                     William J. Delaney, Esq.




SU-CMS-02A (revised June 2020)